FILED IN
                                                           12th COURT OF APPEALS
                                                                TYLER, TEXAS
                                                            4/2/2015 1:49:20 PM
                              15        00003         CR        CATHY S. LUSK
                                                                    Clerk

            The State of Texas vs. Dequisha Jackson

                159th Angelina County                        2013-0731

                              2/28/15

                                         2/28/15

                              720




                 The court reporter I was using was not able to get this job done in time
                 due to a job change. I finally got ahold of him Tuesday 3/31/15 and he
 X               told me what was going on. I am going to finish whatever he has not
                 done and get it turned in.
                                                                5/1/15

                         30




 4/2/15
                                              W. Madison-Lindsey
 936-671-4078
                                            Whitney Madison-Lindsey

wmadison-lindsey@angelinacouty.net
                                                Official Court Reporter
    April Perez

      P.O. Box 908

Lufkin, Texas 75902

       936-632-5090

         The State of Texas




     John Reeves

      1007 Grant Street

Lufkin, Texas 75901

       936-632-1640

        Dequisha Jackson